Exhibit 10.1
AUTHORIZED PARTICIPANT AGREEMENT
FOR
GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
This Authorized Participant Agreement for Greenhaven Continuous Commodity Index
Fund (this “Agreement”) is entered into by and among the Greenhaven Continuous
Commodity Index Fund (the "Fund”), Greenhaven Commodity Services LLC, a Delaware
limited liability company, managing owner of the Fund (the “Managing Owner”),
ALPS Distributors, Inc. (the “Distributor”) and J.P. Morgan Securities Inc. (the
“Authorized Participant”) and is subject to acceptance by The Bank of New York
(the “Transfer Agent”). The Transfer Agent serves as an agent for the Fund and
is an Index Receipt Agent as that term is defined in the rules of the National
Securities Clearing Corporation (“NSCC”).
As described in the Fund’s then-current prospectus as it may be supplemented or
amended from time to time (the “Prospectus”), the Fund will issue common units
of beneficial interest, which represent units of fractional undivided beneficial
interest in and ownership of the Fund (the "Units”). The Units may be created or
redeemed through the Distributor by the Authorized Participant in aggregations
of 50,000 shares (each aggregation, a “Creation Basket” or “Redemption Basket,”
respectively; collectively, “Baskets”). Creation Baskets are offered only
pursuant to the registration statement of the Fund on Form S-1, as amended
(Registration No.: 333138424), as declared effective by the Securities and
Exchange Commission (the “SEC”) on December 5, 2007 and as the same may be
amended and supplemented from time to time thereafter (collectively, the
"Registration Statement”). Authorized Participants are the only persons that may
place orders to create and redeem Baskets. The Prospectus provides that the
Authorized Participant will pay a transaction fee of five hundred dollars ($500)
per order to create or redeem Baskets. The Transaction Fee may be adjusted from
time to time as set forth in the Prospectus. The Baskets represent the minimum
initial and subsequent investment amount for common units of beneficial units of
the Fund. All references to “cash” shall refer to U.S. Dollars (“USD”).
To the extent there is a conflict between any provision of this Agreement, other
than the indemnities provided in Section 10 herein, and the provisions of the
Prospectus, the Prospectus shall control. Capitalized terms not otherwise
defined herein are used herein as defined in the Prospectus.
This Agreement is intended to set forth certain premises and the procedures by
which the Authorized Participant may purchase and/or redeem (i) through the
Continuous Net Settlement (“CNS”) clearing processes of NSCC as such processes
have been enhanced to effect purchases and redemptions of Units, such processes
being referred to herein as the “CNS Clearing Process,” or (ii) outside the CNS
Clearing Process (i.e., through the manual process of The Depository Trust
Company (“DTC”)) (the “DTC Process”). The procedures for processing an order to
purchase Units (each a “Purchase Order”) and an order to redeem Units (each a
“Redemption Order”) are described in the Fund’s Prospectus and in Annexes I,
1-A, I-B and I-C to this Agreement. A copy of the Purchase/Redemption Order Form
is attached hereto as Annex I-B. All Purchase and Redemption Orders must be made
pursuant to the procedures set forth in the Prospectus and Annexes I, 1-A, 1-B
and I-C hereto, as each may be amended by the Managing Owner or the Fund from
time to time. An Authorized Participant may not cancel a Purchase Order or a
Redemption Order after an order is placed by the Authorized Participant.

 

 



--------------------------------------------------------------------------------



 



The parties hereto in consideration of the premises and of the mutual
agreements contained herein agree as follows:
1. STATUS OF AUTHORIZED PARTICIPANT.
(a) The Authorized Participant hereby represents, covenants and warrants that
with respect to Purchase Orders or Redemption Orders of Units of the Fund
(i) through the CNS Clearing Process, it is a member of NSCC and an Authorized
Participant in the CNS System of NSCC (as defined in the Fund’s Prospectus, a
“Participating Party”), and/or (ii) outside the CNS Clearing Process, it is a
DTC Participant (as defined in the Fund’s Prospectus, a “DTC Participant”). The
Authorized Participant may place Purchase Orders or Redemption Orders for Units
either through the CNS Clearing Process or outside the CNS Clearing Process,
subject to the procedures for purchase and redemption set forth in this
Agreement, the Prospectus and Annexes I, I-A, I-B and I-C hereto (“Execution of
Orders”). Any change in the foregoing status of the Authorized Participant shall
terminate this Agreement, and the Authorized Participant shall give prompt
written notice to the Distributor, the Fund and the Transfer Agent of such
change.
(b) The Authorized Participant hereby represents and warrants that it, unless
Section 1(c) is applicable, (i) is registered as a broker-dealer under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), (ii) is qualified
to act as a broker or dealer in the states or other jurisdictions where it
transacts business, and (iii) is a member in good standing of the Financial
Industry Regulatory Authority (“FINRA”), and the Authorized Participant agrees
that it will maintain such registrations, qualifications and membership in good
standing and in full force and effect throughout the term of this Agreement. The
Authorized Participant agrees to comply, in all material respects, with all
applicable United States federal laws, the laws of the states or other
jurisdictions concerned and the rules and regulations promulgated thereunder and
with the Constitution, By-Laws and Conduct Rules of the National Association of
Securities Dealers (the “NASD”), and that it will not knowingly offer or sell
Units of the Fund in any state or jurisdiction where they may not lawfully be
offered and/or sold.
(c) If the Authorized Participant is offering or selling Units of the Fund in
jurisdictions outside the several states, territories and possessions of the
United States and is not otherwise required to be registered, qualified or a
member of FINRA as set forth above, the Authorized Participant nevertheless
agrees (i) to observe the applicable laws of the jurisdiction in which such
offer and/or sale is made, (ii) to comply with the full disclosure requirements
of the Securities Act of 1933, as amended (the “1933 Act”) and the regulations
promulgated thereunder, and (iii) to conduct its business in accordance with the
spirit of the NASD Conduct Rules.
(d) The Authorized Participant represents, covenants and warrants that it has
established and presently maintains an anti-money laundering program (the
“Program”) reasonably designed to prevent the Authorized Participant from being
used as a conduit for money laundering or other illicit purposes or the
financing of terrorist activities and is in compliance with the Program and all
anti-money laundering laws, regulations and rules now or hereafter in effect
that are applicable to it, including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT ACT”).

 

2



--------------------------------------------------------------------------------



 



(e) The Authorized Participant understands and acknowledges that the method by
which Units of the Fund will be created and traded may raise certain issues
under applicable securities laws. For example, because new Units may be issued
and sold by the Fund on an on-going basis, at any point a "distribution,” as
such term is used in the 1933 Act, may be occurring. The Authorized Participant
understands and acknowledges that sonic activities on its part, depending on the
circumstances, may result in its being deemed a participant in a distribution in
a manner which could render it a statutory underwriter and subject it to the
prospectus delivery and liability provisions of the 1933 Act. The Authorized
Participant should review the “Continuous Offering Period” section of the
Prospectus and consult with its own counsel in connection with entering into
this Agreement and placing an order. The Authorized Participant also understands
and acknowledges that dealers who are not “underwriters” but are effecting
transactions in the Units, whether or not participating in the distribution of
the Units, are generally required to deliver a prospectus.
(f) The Authorized Participant has the capability to send and receive
communications via authenticated telecommunication facility to and from (i) the
Distributor, ) (ii) The Bank of New York acting in its capacity as the Fund’s
transfer agent, and (iii) the Authorized Participant’s custodian. The Authorized
Participant shall confirm such capability to the satisfaction of the Distributor
and the Transfer Agent prior to placing its first order with the Fund acting
through its agent, the Transfer Agent (whether it is a Purchase Order or a
Redemption Order).
2. EXECUTION OF PURCHASE ORDERS AND REDEMPTION ORDERS.
(a) All Purchase Orders or Redemption Orders shall be made in accordance with
the terms of the Prospectus and the procedures described in Annexes I, 1-A, I-B
and 1-C hereto. Each party hereto agrees to comply with the provisions of such
documents to the extent applicable to it. It is contemplated that the telephone
lines used by the Transfer Agent will be recorded, and the Authorized
Participant hereby consents to the recording of all calls with the Transfer
Agent. The Managing Owner and the Distributor reserve the right to issue
additional or other procedures relating to the manner of purchasing or redeeming
Units, and the Authorized Participant agrees to comply with such procedures as
may be issued from time to time provided it receives copies of such procedures
in writing.
(b) The Authorized Participant acknowledges and agrees on behalf of itself and
any party for which it is acting (whether as a customer or otherwise) that
delivery of a Purchase Order or Redemption Order shall be irrevocable, provided
that the Fund and the Distributor on behalf of the Managing Owner and the
Distributor reserve the right to reject any Purchase Order until the trade is
released as “affirmed” as described in Annexes I, I-A, 1-B and I-C hereto and
any Redemption Order that is not in “proper form” as defined such Annexes and in
the Prospectus.

 

3



--------------------------------------------------------------------------------



 



3. NSCC.
Solely with respect to Purchase Orders or Redemption Orders effected through the
CNS Clearing Process, the Authorized Participant, as a Participating Party,
hereby authorizes the Transfer Agent to transmit to the NSCC on behalf of the
Authorized Participant such instructions consistent with the instructions issued
by the Authorized Participant to the Transfer Agent. The Authorized Participant
agrees to be bound by the terms of such instructions issued by the Transfer
Agent and reported to NSCC as though such instructions were issued by the
Authorized Participant directly to NSCC.
4. PROSPECTUS, MARKETING MATERIALS AND REPRESENTATIONS.
(a) The Managing Owner will provide to the Authorized Participant copies of the
then-current Prospectus and any printed supplemental information in reasonable
quantities upon request. The Managing Owner represents, warrants and agrees that
it will notify the Authorized Participant when a revised, supplemented or
amended Prospectus for the Fund is available and deliver or otherwise make
available to the Authorized Participant copies of such revised, supplemented or
amended Prospectus at such time and in such numbers as to enable the Authorized
Participant to comply with any obligation it may have to deliver such Prospectus
to customers. The Managing Owner will make such revised, supplemented or amended
Prospectus available to the Authorized Participant no later than its effective
date. The Managing Owner shall be deemed to have complied with this Section 4
when the Authorized Participant has received such revised, supplemented or
amended prospectus by email at [                                        ]in
printable form, with such number of hard copies as may be agreed from time to
time by the parties promptly thereafter.
(b) The Managing Owner and the Fund represent and warrant that (i) the
Registration Statement and the Prospectus contained therein conforms in all
material respects to the requirements of the 1933 Act and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) thereunder and
do not and will not, as of the applicable effective date as to the Registration
Statement and any amendment thereto and as of the applicable filing date as to
the Prospectus and any amendment or supplement thereto, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) the sale and distribution of the Units as contemplated herein will not
conflict with or result in a breach or violation of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Managing Owner or the Fund, and (iii) no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the issuance and sale
of the Units, except the registration under the 1933 Act of the Units.
(c) The Authorized Participant represents, warrants and agrees that it will not
make any representations concerning the Units other than those contained in the
Fund’s then-current Prospectus or in any promotional materials or sales
literature furnished to the Authorized Participant by the Distributor, provided
that copies of the then-current prospectus, or promotional materials or sales
literature, are promptly provided to Authorized Participant sufficiently in
advance of any such representation. The Authorized Participant agrees not to
furnish or cause to be furnished to any person or display or publish any
information or materials relating to the Units

 

4



--------------------------------------------------------------------------------



 



(including, without limitation, promotional materials and sales literature,
advertisements, press releases, announcements, statements, posters, signs or
other similar materials), except such information and materials as may be
furnished to the Authorized Participant by the Distributor and such other
information and materials as may be approved in writing by the Distributor. The
Authorized Participant understands that the Fund will not be advertised or
marketed as an open-end investment company, (i.e., as a mutual fund), which
offers redeemable securities and that any advertising materials will prominently
disclose that the Units are not redeemable shares of the Fund. In addition, the
Authorized Participant understands that any advertising material that addresses
redemptions of the Units, including the Prospectus, will disclose that the
owners of the Units may acquire the Units and tender the Units for redemption to
the Fund in whole Units only.
(d) Notwithstanding the foregoing, the Authorized Participant may without the
written approval of the Distributor prepare and circulate in the regular course
of its business research reports that include information, opinions or
recommendations relating to the Units (i) for public dissemination, provided
that such research reports compare the relative merits and benefits of the Units
with other products and are not used for purposes of marketing the Units and
(ii) for internal use by the Authorized Participant, providing that neither the
Managing Owner, the Fund nor the Distributor shall be liable for any untrue
statements or omissions contained in any business research reports prepared and
circulated by the Authorized Participant in accordance with this Section 4(d).
5. TRANSACTION FEE.
In connection with each order by the Authorized Participant to create or redeem
one or more ‘Baskets, the F-und shall charge, and the Authorized Participant
shall pay from its DTC account to the Fund, the Transaction Fee prescribed in
the Fund’s Prospectus applicable to such creation or redemption. The initial
Transaction Fee shall be five hundred dollars ($500) per Basket. The Transaction
Fee may be adjusted from time to time as set forth in the Prospectus.
6. ROLE OF AUTHORIZED PARTICIPANT.
(a) The Authorized Participant acknowledges and agrees that for all purposes of
this Agreement, the Authorized Participant will be deemed to be an independent
contractor and will have no authority to act as agent for the Managing Owner,
the Fund, the Distributor, the Transfer Agent or the Authorized Participant’s
custodian in any matter or in any respect. The Authorized Participant agrees to
make itself and its employees available, upon request, during normal business
hours to consult with the Managing Owner, the Fund, the Distributor, the
Transfer Agent or the Authorized Participant’s custodian or their designees
concerning the performance of the Authorized Participant’s responsibilities
under this Agreement.
(b) In executing this Agreement, the Authorized Participant agrees in connection
with any purchase or redemption transactions in which it acts for a customer or
for any other Authorized Participant or indirect participant, or any other
shareholder in an underlying shares account (“Beneficial Owner”), that it shall
extend to any such party all of the rights, and shall be bound by all of the
obligations, of a DTC Participant in addition to any obligations that it
undertakes hereunder or in accordance with the Prospectus.

 

5



--------------------------------------------------------------------------------



 



(c) The Authorized Participant agrees to maintain records of all sales of the
Units made by or through it and to furnish copies of such records to the
Managing Owner, the Fund or the Distributor upon the request of any of these
parties.
7. AUTHORIZED PERSONS OF THE AUTHORIZED PARTICIPANT.
Concurrently with the execution of this Agreement and from time to time
thereafter as may be requested by the Managing Owner, the Fund or the
Distributor, the Authorized Participant shall deliver to such parties, with
copies to the Transfer Agent at the address specified below, duly certified as
appropriate by its Secretary or other duly authorized official, a certificate in
a form approved by the Fund (see Annex III to this Agreement) setting forth the
names and signatures of all persons authorized to give instructions relating to
any activity contemplated hereby or any other notice, request or instruction on
behalf of the Authorized Participant (each such person an “Authorized Person”).
Such certificate may be accepted and relied upon by the Managing Owner, the Fund
or the Distributor as conclusive evidence of the facts set forth therein and
shall be considered to be in full force and effect until delivery to such
parties of a superseding certificate in a form approved by the Managing Party,
the Fund or the Distributor bearing a subsequent date. Upon the termination or
revocation of authority of such Authorized Person by the Authorized Participant,
the Authorized Participant shall give immediate written notice of such fact to
the Managing Owner, the Fund and the Distributor and such notice shall be
effective upon receipt by each of such parties. The Fund acting through its
agent, the Transfer Agent, shall issue to each Authorized Participant a unique
personal identification number (“PIN Number”) by which such Authorized
Participant shall be identified and instructions issued by the Authorized
Participant hereunder shall be authenticated. The PIN Number shall be kept
confidential and only provided to Authorized Persons. If after issuance, an
Authorized Participant’s PIN Number is changed, the new PIN Number will become
effective on a date mutually agreed upon by the Authorized Participant and the
Fund acting through its agent, the Transfer Agent.
8. REDEMPTION.
The Authorized Participant understands and agrees that Redemption Orders may be
submitted only on days other than a day when banks in New York City are required
or permitted to be closed. The Authorized Participant represents and warrants
that it will not attempt to place a Redemption Order for the purpose of
redeeming any Unit of the Fund unless it first ascertains that it or its
customer, as the case may be, owns outright or has full legal authority and
legal and beneficial right to tender for redemption the requisite number of
Units of the Fund to be redeemed and to the entire proceeds of the redemption
and that such Units have not been loaned or pledged to another party and are not
the subject of a repurchase agreement, securities lending agreement or any other
arrangement that would preclude the delivery of such Units to the Transfer Agent
on behalf of the Fund in accordance with the Prospectus or as otherwise required
by the Fund. The Authorized Participant understands that the Units may be
redeemed only when one or more Units of a Beneficial Owner are held in the
account of a single Authorized Participant.

 

6



--------------------------------------------------------------------------------



 



9. BENEFICIAL OWNERSHIP.
(a) With respect to any creation or redemption transaction made by the
Authorized Participant pursuant to this Agreement for the benefit of any
customer or any other DTC Participant or any other Beneficial Owner, the
Authorized Participant shall extend to any such party all of the rights and
shall be bound by all of the obligations of a DTC Participant in addition to any
obligations that it undertakes hereunder.
(b) Upon reasonable request by the Managing Owner, the Authorized Participant
will, subject to any limitations arising under federal or state securities laws
relating to privacy or other obligations it may have to its customers, provide
the Managing Owner written notice indicating the number of Fund shares that the
Authorized Participant may hold as record holder and the amount of such shares
that it holds for the benefit of other broker-dealers that clear and settle
transactions in Fund shares through the Authorized Participant, in each case as
of the date of such request and with respect to the Fund. In addition, the
Authorized Participant agrees, upon request of the Managing Owner, and subject
to applicable laws, rules and regulations, to transmit to its account holders
who are beneficial owners of Fund shares, such written materials received from
the Managing Owner (including notices, annual reports, disclosure or other
informational or tax materials and any amendments or supplements thereto and
communications) as may be required to be transmitted to Beneficial Owners
pursuant to the Prospectus or applicable law, provided that the expenses
associated with such transmissions shall be borne by the Managing Owner in
accordance with usual custom and practice in respect of such communications.
10. INDEMNIFICATION.
This Section 10 shall survive the termination of this Agreement.
(a) The Authorized Participant hereby agrees to indemnify and hold harmless the
Managing Owner, the Distributor and the Fund, and their respective subsidiaries,
affiliates, directors, officers, employees and agents, and each person, if any,
who controls such persons within the meaning of Section 15 of the 1933 Act (each
an “AP Indemnified Party”) from and against any loss, liability, cost and
expense (including attorneys’ fees) incurred by such AP Indemnified Party as a
result of (i) any breach by the Authorized Participant of any provision of this
Agreement that relates to such Authorized Participant, (ii) any failure on the
part of the Authorized Participant to perform any of its obligations set forth
in the Agreement, (iii) any failure by the Authorized Participant to comply, in
all material respects, with applicable laws, including rules and regulations of
self-regulatory organizations, (iv) actions of such AP Indemnified Party in
reliance upon any instructions issued in accordance with Annexes I, I-A, I-B,
I-C and II hereto (as each may be amended from time to time) reasonably believed
by such AP Indemnified Party to be genuine and to have been given by the
Authorized Participant, or (v) any representation by the Authorized Participant,
its employees or its agents or other representatives about the Units or any AP
Indemnified Party that is not consistent with the Fund’s then-current Prospectus
made in connection with the offer or the solicitation of an offer to buy or sell
the Units provided that the Managing Owner has complied with Section 4(a) of
this Agreement, unless such representation, statement or omission was made or
included by an AP Indemnified Party at the written direction of the Fund or the
Distributor or is based upon any omission or alleged omission by the Fund or the

 

7



--------------------------------------------------------------------------------



 



Distributor to state a material fact in connection with such representation,
statement or omission necessary to make such representation, statement or
omission not misleading. The Authorized Participant and the Distributor
understand and agree that the Fund as a third-party beneficiary to this
Agreement is entitled and intends to proceed directly against the Authorized
Participant in the event that the Authorized Participant fails to honor any of
its obligations pursuant to this Agreement that benefit the Fund. The Authorized
Participant shall not be liable to the AP Indemnified Party for any damages
arising out of mistakes or errors in data provided to the Authorized
Participant, or mistakes or errors by, or out of interruptions or delays of
communications with the AP Indemnified Parties due to any action of a service
provider to the Fund.
(b) The Distributor hereby agrees to indemnify and hold harmless the Authorized
Participant, its respective subsidiaries, affiliates, directors, officers,
employees and agents, and each person, if any, who controls such persons within
the meaning of Section 15 of the 1933 Act (each a "Distributor Indemnified
Party”) from and against any loss, liability, cost and expense (including
attorneys’ fees) incurred by such Distributor Indemnified Party as a result of
(i) any breach by the Distributor of any provision of this Agreement that
relates to the Distributor, (ii) any failure on the part of the Distributor to
perform any of its obligations set forth in this Agreement, (iii) any failure by
the Distributor to comply, in all material respects, with applicable laws,
including rules and regulations of self-regulatory organizations, (iv) actions
of a Distributor Indemnified Party in reliance upon any instructions issued or
representations made in accordance with Annexes I, I-A, I-B, I-C and II hereto
(as each may be amended from time to time) reasonably believed by a Distributor
Indemnified Party to be genuine and to have been given by the Distributor,
(v) any representation by the Distributor, its employees or its agents or other
representatives about the Units or any AP Indemnified Party that is not
consistent with the Fund’s then-current Prospectus made in connection with the
offer or the solicitation of an offer to buy or sell the Units, unless such
representation was made or included by a Distributor Indemnified Party at the
written direction of the Authorized Participant or is based upon any omission or
alleged omission by the Authorized Participant to state a material fact in
connection with such representation necessary to make such representation not
misleading, or (vi) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement of the Rind or in any
amendment thereof, or in any prospectus or any statement of additional
information, or any amendment thereof or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in connection with the Authorized Participant’s acting in its
capacity as an Authorized Participant. The Distributor shall not be liable to
any Distributor Indemnified Party for any damages arising out of mistakes or
errors in data provided to the Distributor, or mistakes or errors by, or out of
interruptions or delays of communications with the Distributor Indemnified
Parties, due to any action of a service provider to the Fund.
(c) The Managing Owner and the Fund hereby agree to indemnify and hold harmless
the Authorized Participant, and its respective subsidiaries, affiliates,
directors, officers, employees and agents, and each person, if any, who controls
such persons within the meaning of Section 15 of the 1933 Act (each an “Managing
Owner Indemnified Party”) from and against any loss, liability, cost and expense
(including attorneys’ fees) incurred by such Managing Owner Indemnified Party as
a result of (i) any breach by the Managing Owner or the Fund of any

 

8



--------------------------------------------------------------------------------



 



provision of this Agreement that relates to the Managing Owner or the Fund,
(ii) any failure on the part of the Managing Owner or the Fund to perform any of
its obligations set forth in the Agreement, (iii) any failure by the Managing
Owner or the Fund to comply, in all material respects, with applicable laws,
including rules and regulations of self-regulatory organizations, (iv) actions
of such Managing Owner Indemnified Party in reliance upon any instructions
issued in accordance with Annexes I, I-A, I-B, I-C and II hereto (as each may be
amended from time to time) reasonably believed by the Managing Owner Indemnified
Party to be genuine and to have been given by the Managing Owner or the Fund, or
(v)(1) any representation by the Managing Owner or the Funds or their employees
or agents or other representatives about the Units or any Managing Owner
Indemnified Party that is not consistent with the Fund’s then-current Prospectus
made in connection with the offer or the solicitation of an offer to buy or sell
the Units and (2) any untrue statement or alleged untrue statement of a material
fact contained in any research reports, marketing material and sales literature
described in Section 4 hereof or any alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent that such statement or omission relates to
the Units or any Managing Owner Indemnified Party, unless, in either case, such
representation, statement or omission was made or included by a Managing Owner
Indemnified Party at the written direction of the Fund or the Distributor or is
based upon any omission or alleged omission by the Fund or the Distributor to
state a material fact in connection with such representation, statement or
omission necessary to make such representation, statement or omission not
misleading. Neither the Managing Owner nor the Fund shall be liable to the
Managing Owner Indemnified Party for any damages arising out of mistakes or
errors in data provided to the Managing Owner or the Fund by the Managing Owner
Indemnified Party, or mistakes or errors by, or out of interruptions or delays
of communications with the Managing Owner Indemnified Parties, due to any action
of a service provider to the Fund.
(d) This Section 10 shall not apply to the extent any such losses, liabilities,
damages, costs and expenses are incurred as a result or in connection with any
gross negligence, bad faith or willful misconduct on the part of an AP
Indemnified Party, a Distributor Indemnified Party or a Managing Owner
Indemnified Party, as the case may be. The term “affiliate” in this Section 10
shall include, with respect to any person, entity or organization, any other
person, entity or organization which directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with such
person, entity or organization.
11. LIMITATION OF LIABILITY.
(a) The Distributor, the Managing Owner and the Fund acting on its own behalf or
through its agent, the Transfer Agent, undertake to perform such duties and only
such duties as are expressly set forth herein, or expressly incorporated herein
by reference, and no implied covenants or obligations shall be read into this
Agreement against the Distributor, the Managing Owner or the Fund.
(b) In the absence of bad faith, negligence or willful misconduct on its part,
neither the Distributor, the Managing Owner nor the Fund, whether acting
directly or through agents (including the Transfer Agent) or attorneys as
provided in paragraph (d) below, shall be liable for any action taken, suffered
or omitted or for any error of judgment made by any of them in the performance
of their duties hereunder. Neither the Distributor, the Managing Owner nor the
Fund

 

9



--------------------------------------------------------------------------------



 



acting on its own behalf or through its agent, the Transfer Agent, shall be
liable for any error of judgment made in good faith unless the party exercising
such shall have been negligent in ascertaining the pertinent facts necessary to
make such judgment. In no event shall the Distributor, the Managing Owner or the
Fund acting on its own behalf or through its agent, the Transfer Agent, be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profit), even if such parties have
been advised of the likelihood of such loss or damage and regardless of the form
of action. In no event shall the Distributor, the Managing Owner or the Fund
acting on its own behalf or through its agent, the Transfer Agent, be liable for
the acts or omissions of DTC or any other securities depository or clearing
corporation.
(c) Neither the Distributor, the Managing Owner nor the Fund acting on its own
behalf or through its agent, the Transfer Agent, shall be responsible or liable
for any failure or delay in the performance of their obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation: acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; terrorism;
sabotage; epidemics; riots; interruptions; loss or malfunction of utilities,
computer (hardware or software) or communications service; accidents; labor
disputes; acts of civil or military authority or governmental actions.
(d) The Distributor, the Managing Owner and the Fund may conclusively rely upon,
and shall be fully protected in acting or refraining from acting upon, any
communication authorized hereby and upon any written or oral instruction,
notice, request, direction or consent reasonably believed by them to be genuine.
(e) The Transfer Agent shall not be required to advance, expend or risk its own
funds or otherwise incur or become exposed to financial liability in the
performance of its duties hereunder, except as may be required as a result of
its own gross negligence, willful misconduct or bad faith.
(f) Tax Liability. To the extent any payment of any transfer tax, sales or use
tax, stamp tax, recording tax, value added tax or any other similar tax or
government charge applicable to the creation or redemption of any Unit made
pursuant to this Agreement is imposed, the Authorized Participant shall be
responsible for the payment of such tax or government charge regardless of
whether or not such tax or charge is imposed directly on the Authorized
Participant. To the extent the Fund or the Distributor is required by law to pay
any such tax or charge, the Authorized Participant agrees to promptly indemnify
such party for any such payment, together with any applicable penalties,
additions to tax or interest thereon.
12. ACKNOWLEDGMENT.
The Authorized Participant acknowledges receipt of the Prospectus and represents
that it has reviewed and understands such documents.

 

10



--------------------------------------------------------------------------------



 



13. NOTICES.
Except as otherwise specifically provided in this Agreement, all notices
required or permitted to be given pursuant to this Agreement shall be given in
writing and delivered by personal delivery or by postage prepaid registered or
certified United States first class mail, return receipt requested, or by telex,
telegram or facsimile or similar means of same day delivery (with a confirming
copy by mail). Unless otherwise notified in writing, all notices to the Fund
shall be at the address or telephone, facsimile or telex numbers as follows:

          Attn:  
Greenhaven Continuous Commodity
Index Fund 3340 Peachtree Road
Atlanta, GA 30326
Attn: Ashmead Pringle
P: (404) 239-7931; F: (404) 261-5468

All notices to the Managing Owner, the Fund, the Authorized Participant, the
Distributor and the Transfer Agent shall be directed to the address or
telephone, facsimile or telex numbers indicated below the signature line of such
party.
14. EFFECTIVENESS, TERMINATION AND AMENDMENT.
(a) This Agreement shall become effective immediately after execution and
delivery to the Distributor upon notice by the Distributor to the Authorized
Participant. A “Business Day” shall mean each day other than a day when banks in
New York City are required or permitted to be closed. This Agreement may be
terminated at any time by any party upon sixty (60) days’ prior written notice
to the other parties and may be terminated earlier by the Distributor at any
time in the event of a breach by the Authorized Participant of any provision of
this Agreement or the procedures described or incorporated herein. This
Agreement supersedes any prior such agreement between or among the parties.
(b) This Agreement may be amended by the parties from time to time without the
consent of any Beneficial Owner by the following procedure. The Distributor will
mail a copy of the amendment to the Authorized Participant and the Transfer
Agent. For purposes of this Agreement, mail will be deemed received by the
recipient thereof on the fifth (5th) Business Day following the deposit of such
mail into the U.S. Postal system. If neither the Authorized Participant nor the
Transfer Agent objects in writing to the amendment within five (5) days after
its receipt, the amendment will become part of this Agreement in accordance with
its terms.
15. GOVERNING LAW; CONSENT TO JURISDICTION.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (regardless of the laws that might otherwise govern under
applicable New York conflict of laws principles) as to all matters, including
matters of validity, construction, effect, performance and remedies. Each party
hereto irrevocably consents to the jurisdiction of the courts of the State of
New York and of any federal court located in the Borough of Manhattan in such
State in connection with any action, suit or other proceeding arising out of or
relating to this Agreement or any action taken or omitted hereunder, and waives
any claim of forum non conveniens and any objections as to laying of venue. Each
party further waives personal service of any summons, complaint or other process
and agrees that service thereof may be made by certified or registered mail
directed to such party at such party’s address for purposes of notices
hereunder.

 

11



--------------------------------------------------------------------------------



 



Each party hereto each hereby irrevocably waives any and all rights to trial by
jury in any legal proceeding arising out of or relating to this Agreement.
16. SUCCESSORS AND ASSIGNS.
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns.
17. ASSIGNMENT.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party without the prior written consent of the other
parties, except that any entity into which a party hereto may be merged or
converted or with which it may be consolidated or any entity resulting from any
merger, conversion or consolidation to which such party hereunder shall be a
party, or any entity succeeding to all or substantially all of the business of
the party, shall be the successor of the party under this Agreement. The party
resulting from any such merger, conversion, consolidation or succession shall
notify the other parties hereto of the change. Any purported assignment in
violation of the provisions hereof shall be null and void.
18. INTERPRETATION.
The article and section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties and shall not
in any way affect the meaning or interpretation of ibis Agreement.
19. ENTIRE AGREEMENT.
This Agreement, along with any other agreement or instrument delivered pursuant
to this Agreement, supersede all prior agreements and understandings between the
parties with respect to the subject matter hereof.
20. SEVERANCE.
If any provision of this Agreement is held by any court or any act, regulation,
rule or decision of any other governmental or supra national body or authority
or regulatory or self-regulatory organization to be invalid, illegal or
unenforceable for any reason, it shall be invalid, illegal or unenforceable only
to the extent so held and shall not affect the validity, legality or
enforceability of the other provisions of this Agreement and this Agreement will
be construed as if such invalid, illegal, or unenforceable provision had never
been contained herein, unless the Distributor determines in its discretion,
after consulting with the Fund, that the provision of this Agreement that was
held invalid, illegal or unenforceable does affect the validity, legality or
enforceability of one or more other provisions of this Agreement, and that this
Agreement should not be continued without the provision that was held invalid,
illegal or unenforceable, and in that case, upon the Distributor’s notification
to the Fund of such a determination, this Agreement shall immediately terminate
and the Distributor will so notify the Authorized Participant immediately.

 

12



--------------------------------------------------------------------------------



 



21. NO STRICT CONSTRUCTION.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.
22. SURVIVAL.
Section 10 (Indemnification) hereof shall survive the termination of this
Agreement.
23. OTHER USAGES.
The following usages shall apply in interpreting this Agreement: (i) references
to a governmental or quasigovernmental agency, authority or instrumentality
shall also refer to a regulatory body that succeeds to the functions of such
agency, authority or instrumentality; and (ii) “including” means “including, but
not limited to.”
24. COUNTERPARTS.
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
[Signature Page Follows]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year written below.
DATED:                                         
Greenhaven Continuous Commodity Index Fund
By: Greenhaven Commodity Services LLC, Managing Owner

     
By:
  /s/Asmhead Pringle
Name:
  Ashmead Pringle
Title:
  President
Address:
  3340 Peachtree Road
 
  Atlanta, GA 30326 
 
   
Telephone:
  404-239-7941 
Facsimile:
  404-261-5468 

Greenhaven Commodity Services LLC, Managing Owner

     
By:
  /s/Asmhead Pringle
Name:
  Ashmead Pringle
Title:
  President
Address:
  3340 Peachtree Road
 
  Atlanta, GA 30326 
 
   
Telephone:
  404-239-7941 
Facsimile:
  404-261-5468 

ALPS Distributors, Inc.

     
By:
  /s/ Tané T. Tyler
Name :
  Tané T. Tyler
Title:
  Secretary
Address:
  1290 Broadway, Suite 1100 
 
  Denver, CO 80203 
 
   
Telephone:
  303-623-2577 
Facsimile:
  303-623-7850 

 

14



--------------------------------------------------------------------------------



 



J.P. Morgan Securities Inc.

     
By:
  /s/ (Calvin) Sukhee Kim
Name:
  (Calvin) Sukhee Kim
Title:
  Vice President
Address:
  277 Park Avenue, Floor 9 
 
  New York, NY
 
   
Telephone:
  212-622-2839 
Facsimile:
  212-622-0417 

Accepted by: The Bank of New York as Transfer Agent

     
By:
  /s/ Patrick E. Curtin
Name:
  Patrick E. Curtin
Title:
  EVP
 
   
Telephone:
   
Facsimile:
   

 

15



--------------------------------------------------------------------------------



 



ANNEX I
TO
AUTHORIZED PARTICIPANT AGREEMENT
FOR GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
CREATION AND REDEMPTION PROCEDURES
Scope of Procedures and Overview
These procedures (the “Procedures”) describe the processes by which one or more
Baskets of Greenhaven Continuous Commodity Index Fund Units (the “Units”) may be
purchased by an Authorized Participant, or, once Units have been issued,
redeemed by an Authorized Participant. Units may be created or redeemed only in
blocks of 50,000 Units (each such block, a “Basket”). Terms not defined in these
Procedures shall have the same meaning set forth in the Authorized Participant
Agreement for Greenhaven Continuous Commodity Index Fund by and among the
Greenhaven Continuous Commodity Index Fund (the “Fund”), Greenhaven Commodity
Services LLC, a Delaware limited liability company, managing owner of the Fund
(the “Managing Owner”), ALPS Distributors, Inc. (the “Distributor”) and J.P.
Morgan Securities Inc. (the “Authorized Participant”) and is subject to
acceptance by The Bank of New York (the “Transfer Agent”) (the “Agreement”).
For purposes of these Procedures, a “Business Day” means any day other than a
day when banks in New York City are required or permitted to be closed.
Baskets are issued pursuant to the Prospectus, which will be delivered by the
Distributor to the Authorized Participant prior to its execution of the
Agreement and are issued and redeemed in accordance with the Agreement. Baskets
may be issued and redeemed on any Business Day by the Transfer Agent in exchange
for cash, which the Transfer Agent receives from the Authorized Participant or
transfers to the Authorized Participant, in each case on behalf of the Fund.
Upon the execution of the Agreement, the Transfer Agent will assign a personal
identification number (a “PIN number”) to each Authorized Person authorized to
act for the Authorized Participant. This will allow the Authorized Participant
through its Authorized Person(s) to place Purchase Order(s) or Redemption
Order(s) for Baskets.
Important Notes:
• Any Order is subject to rejection by the Fund or the Distributor, as agent of
the Fund, for the reasons set forth in the Agreement.
• All Orders are subject to the provisions of the Prospectus and the Agreement
relating to unclear or ambiguous instructions.
• The Authorized Participant, and each distributor offering and selling Units as
part of the distribution of such Units, shall comply with the prospectus
delivery and disclosure requirements of the 1933 Act as well as the analogous
requirements under the CEA, including, the requirement that prospective
investors provide an acknowledgement of receipt of such disclosure materials
prior to the payment for any Units.

 

16



--------------------------------------------------------------------------------



 



CREATION PROCESS
An Order to purchase one or more Baskets placed by an Authorized Participant
with the Transfer Agent by 10:00 AM New York time (the “Order Cut-Off Time”) on
a Business Day (such day, “CREATION T”) results in the transfer to the
Authorized Participant’s account at The Depository Trust Company (“DTC”) of
Baskets the Authorized Participant has purchased, in most instances, by 9:00 AM
New York time on CREATION T ±1:
CREATION PROCEDURES
1. By the Order Cut-Off Time (10:00 AM New York time), an Authorized Person of
the Authorized Participant calls the Transfer Agent at 718-315-4967, 4968, 4969,
4970 to notify such agent that the Authorized Participant wishes to place a
Purchase Order to create an identified number of Baskets and to request that it
be provided with an order number (an “Order Number”). The Authorized Person
provides a PIN number as identification. The Transfer Agent provides the
Authorized Participant with an Order Number for the Authorized Participant’s
Purchase Order form. The Authorized Participant then completes and faxes to the
Transfer Agent the Purchase Order Form included as Annex to the Agreement. The
Purchase Order form must include the Authorized Person’s signature, the number
of Baskets being purchased and the Order Number.
2. If the Transfer Agent has not received the Purchase Order fofin from the
Authorized Participant within 15 minutes after the Transfer Agent receives the
phone call from the Authorized Participant referenced in item (1) above, the
Transfer Agent places a phone call to the Authorized Participant to enquire
about the status of the Order. If the Authorized Participant does not fax the
Purchase Order form to the Transfer Agent within 15 minutes after the Transfer
Agent’s phone call, the Authorized Participant’s Order is cancelled. The
Transfer Agent will then notify the Authorized Participant that the Order has
been cancelled via telephone call.
3. If the Transfer Agent has received the Authorized Participant’s Purchase
Order Form on time in accordance with the preceding timing rules, then by 1:00
PM New York time the Transfer Agent returns to the Authorized Participant a copy
of the Purchase Order Form submitted, marking it "Affirmed.”
4. Based on the Purchase Orders placed with it on CREATION T, the Transfer Agent
sends a facsimile to the Distributor indicating the total number of creation
units and total amount of cash for which the Transfer Agent will require an
allocation into the custodial accounts of, respectively, the Authorized
Participant and the Fund on CREATION T+1. If the Distributor rejects a Purchase
Order pursuant to the Agreement after the foregoing messages are provided by the
Transfer Agent, the Distributor will notify the Transfer Agent of such rejection
as soon as practicable but, in any event, by 1:30 PM New York time the same day,
identifying the Authorized Participant whose Purchase Order was rejected and the
amount of Units contained in the rejected Purchase Order. The Distributor will
address any such rejection notifications received after 1:30 PM New York time
only on a best efforts basis.

 

17



--------------------------------------------------------------------------------



 



REDEMPTION PROCESS
An order to redeem one or more Baskets placed by an Authorized Participant with
the Transfer Agent by 10:00 AM New York time on a Business Day (such day,
“REDEMPTION T”) results in the following taking place by 12:00 PM New York time
on REDEMPTION T+1:
• Transfer to the account at DTC and the subsequent cancellation of the relevant
number of the Authorized Participant’s Baskets; and
• Transfer to the Authorized Participant by credit to the Authorized
Participant’s account of cash, if any, in the relevant amount(s) corresponding
to the Baskets delivered for redemption (the “Redemption Distribution”).
REDEMPTION PROCEDURES
REDEMPTION T (REDEMPTION ORDER TRADE DATE)
1. By the Order Cut-off Time, an Authorized Person of the Authorized Participant
calls the Transfer Agent at 718-315-4967, 4968, 4969, 4970 to notify the
Transfer Agent that the Authorized Participant wishes to place a Redemption
Order with the Transfer Agent to redeem an identified number of Baskets and to
request that the Transfer Agent provide an Order Number. The Authorized Person
provides a PIN number as identification to the Transfer Agent. The Transfer
Agent provides the Authorized Participant with an Order Number for the
Authorized Participant’s Redemption Order Form. The Authorized Participant then
completes and faxes to the Transfer Agent the Redemption Order Form included as
Exhibit B to the Authorized Participant Agreement. The Redemption Order Form
must include the Authorized Person’s signature, the number of Baskets redeemed,
and the Order Number previously provided by the Transfer Agent.
2. If the Transfer Agent has not received the Redemption Order Form from the
Authorized Participant within 15 minutes after the Transfer Agent receives the
phone call from the Authorized Participant referenced in item (1) above, the
Transfer Agent places a phone call to the Authorized Participant to enquire
about the status of the Order. If the Authorized Participant does not fax the
Redemption Order Form to the Transfer Agent within 15 minutes after the Transfer
Agent’s phone call, the Authorized Participant’s Order is cancelled. The
Transfer Agent will then notify the Authorized Participant that the Order has
been cancelled via telephone call.
3. If the Transfer Agent has received the Authorized Participant’s Redemption
Order Form on time in accordance with the preceding timing rules, then by 1:00
PM New York. time the Transfer Agent returns to the Authorized Participant a
copy of the Redemption Order Form submitted, marking it “Affirmed.” The Transfer
Agent also indicates on the Redemption Order Form the amount of cash, if any, to
be delivered in the Redemption Distribution, and provides details of the method
of payment to be used for the Transaction Fee and the method of delivery of the
cash portion, if any, of the Redemption Distribution.

 

18



--------------------------------------------------------------------------------



 



4. By 1:00 PM New York time, the Transfer Agent sends a facsimile containing
instructions to the Distributor to transfer on REDEMPTION T+1 from the custodial
accounts of, respectively, the Authorized Participant and the Fund
(“deallocate”) the total number of creation units and the total amount of cash
required to settle the Redemption Orders received by the Transfer Agent on
REDEMPTION T. If the Distributor rejects a Redemption Order pursuant to the
Authorized Participant Agreement after the foregoing message is sent, the
Distributor will notify the Transfer Agent of such rejection as soon as
practicable but, in any event, by 1:30 PM New York time the same day,
identifying the Authorized Participant whose Redemption Order was rejected and
the amount of Units contained in the rejected Redemption Order. The Distributor
will address any such rejection notifications received after 1:30 PM New York
time only on a best efforts basis.
REDEMPTION T+1
1. By 12:00 PM New York time, the Authorized Participant delivers free to the
relevant account at DTC the Baskets to be redeemed.
2. If the Transfer Agent does not receive from a redeeming Authorized
Participant all Units comprising the Baskets being redeemed by 12:00 PM New York
time, (i) the Transfer Agent will, only upon instruction from the Fund, settle
the Redemption Order to the extent of whole Baskets received from the Authorized
Participant and (ii) the Distributor will keep the redeeming Authorized
Participant’s Redemption Order open until 12:00 PM New York time on the
following Business Day (REDEMPTION T+2) as to the balance of the Redemption
Order (such balance, the “Suspended Redemption Order”). For each day (whether or
not a Business Day) the Redemption Order is held open, the Authorized
Participant will be charged the greater of $300 or $30 times the number of
Baskets included in the Suspended Redemption Order, as determined in the sole
discretion of the Fund.

 

19



--------------------------------------------------------------------------------



 



ANNEX I-A
TO
AUTHORIZED PARTICIPANT AGREEMENT
FOR GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
INITIAL CREATION PROCEDURES
Scope of Procedures and Overview
These procedures (the “Initial Procedures”) describe the process by which one or
more Baskets of the Units) may be purchased by an Authorized Participant. Units
may be created only in blocks of 50,000 Units (each such block, a “Basket”).
Terms not defined in these Procedures shall have the same meaning set forth in
the Agreement.
For purposes of these Initial Procedures, a “Business Day” is defined as any day
other than a day when banks in New York City are required or permitted to be
closed.
Baskets are issued pursuant to the Prospectus, which will be delivered by the
Distributor to the Authorized Participant prior to its execution of the
Agreement and are issued in accordance with the Agreement. Baskets may be issued
on any Business Day by the Distributor in exchange for cash, which the Transfer
Agent receives from the Authorized Participant on behalf of the Fund.
Upon acceptance of the Agreement, the Transfer Agent will assign a personal
identification number (a “PIN number”) to the Authorized Person authorized to
act for the Authorized Participant. This will allow the Authorized Participant
through its Authorized Person(s) to place the initial purchase order for
Baskets.
Important Notes:
• Any Order is subject to rejection by the Fund or the Distributor, as agent of
the Fund, for the reasons set forth in the Agreement.
• All Orders are subject to the provisions of the Prospectus and the Agreement
relating to unclear or ambiguous instructions.
• The Authorized Participant, and each distributor offering and selling Units as
part of the distribution of such Units, shall comply with the prospectus
delivery and disclosure requirements of the 1933 Act as well as the analogous
requirements under the Commodity Exchange Act, including, the requirement that
prospective investors provide an acknowledgement of receipt of such disclosure
materials prior to the payment for any Units.
• The Authorized Participant will purchase Creation Baskets at an initial
offering price per Unit equal to the closing price of GCCIV as listed on the
AMEX on the last Business Day prior to the effective date of the Registration
Statement. The effective date will be the date the first Creation Basket is sold
and the proceeds are invested.

 

 



--------------------------------------------------------------------------------



 



CREATION PROCESS
An order to purchase one or more of the initial Baskets placed by the Authorized
Participant with the Transfer Agent by 10:00 AM New York time (the “Order
Cut-Off Time”) on a Business Day (such day, “CREATION T”) results in the
transfer to the Authorized Participant’s account at The Depository Trust Company
(“DTC”) of Baskets the Authorized Participant has purchased by 12:00 PM New York
time on CREATION T+0 if payment for such Baskets has been received by the
Transfer Agent prior to that time:
CREATION PROCEDURES
1. By the Order Cut-Off Time (the earlier of the close of regular trading on the
AMEX or 9:00 AM New York time), an Authorized Person of the Authorized
Participant calls the Transfer Agent at 718-315-4967, 4968, 4969, 4970 to notify
such agent that the Authorized Participant wishes to place a Purchase Order to
create an identified number of Baskets and to request that it be provided with
an order number (an “Order Number”). The Authorized Person provides a PIN number
as identification. The Transfer Agent provides the Authorized Participant with
an Order Number for the Authorized Participant’s Purchase Order Form. The
Authorized Participant then completes and faxes to the Transfer Agent the
Purchase Order Form included as Annex 1-B to the Agreement. The Purchase Order
Form must include the Authorized Person’s signature, the number of Baskets being
purchased, and the Order Number.
2. If the Transfer Agent has not received the Purchase Order Form from the
Authorized Participant within 15 minutes after the Transfer Agent receives the
phone call from the Authorized Participant referenced in item {1) above, the
Transfer Agent places a phone call to the Authorized Participant to enquire
about the status of the Order. If the Authorized Participant does not fax the
Purchase Order Fo -rn to the Transfer Agent within 15 minutes after the Transfer
Agent’s phone call, the Authorized Participant’s Order is cancelled. The
Transfer Agent will then notify the Authorized Participant that the Order has
been cancelled via telephone call.
3. If the Transfer Agent has received the Authorized Participant’s Purchase
Order Form on time in accordance with the preceding timing rules, then by 10:00
AM New York time the Transfer Agent returns to the Authorized Participant a copy
of the Purchase Order Form submitted, marking it "Affirmed.”
4. Based on the Purchase Orders placed with it on CREATION T, the Transfer Agent
sends a facsimile to the Distributor indicating the total number of creation
units and total amount of cash for which the Transfer Agent will require an
allocation into the custodial accounts of, respectively, the Authorized
Participant and the Fund on CREATION T+0. If the Distributor rejects a Purchase
Order pursuant to the Authorized Participant Agreement after the foregoing
messages are provided by the Transfer Agent, the Distributor will notify the
Transfer Agent of such rejection as soon as practicable but, in any event, by
10:30 AM New York time the same day, identifying the amount of cash contained in
the rejected Purchase Order. The Distributor will address any such rejection
notifications received after 10:30 AM New York time only on a best efforts
basis.

 

21



--------------------------------------------------------------------------------



 



ANNEX 1-B
TO
AUTHORIZED PARTICIPANT AGREEMENT
FOR GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
PURCHASE/ REDEMPTION ORDER FORM

          CONTACT INFORMATION FOR ORDER EXECUTION:    
 
  Telephone order number:   Telex Number:
 
  Facsimile number:   Business Number:

ALL ITEMS IN PART I MUST BE COMPLETED BY AN AUTHORIZED PARTICIPANT. THE
DISTRIBUTOR AND/OR THE FUND, IN THEIR DISCRETION, MAY REJECT ANY ORDER NOT
SUBMITTED IN COMPLETE FORM OR CONTAINING AMBIGUOUS INSTRUCTIONS.
I. TO BE COMPLETED BY AUTHORIZED PARTICIPANT

     
Date:
  Time:
 
   
Broker Name:
  Firm Name:
 
   
NSCC/DTC Participant No.
  Telex Number:
 
   
Telephone Number:
  Fax Number:
 
   
Authorized Person
 
   

Number of Creation Units (1 CU = 50,000 shares) being transacted:           
Number Written Out:           
Number of Redemption Units (1 RU = 50,000 shares) being           
transacted: Number Written Out:           
The Authorized Participant represents and warrants that it will not redeem a
Creation Unit unless it, or the party for which it is acting, as the case may
be, first owns the requisite number of shares to be redeemed as a Creation Unit.
THIS TRANSACTION SHALL BE EFFECTED THROUGH THE CONTINUOUS NET SE ‘I I LEMENT
CLEARING PROCESS OF THE NSCC. IF THE AUTHORIZED PARTICIPANT CHOOSES TO EFFECT
THIS TRANSACTION OUTSIDE THE CLEARING PROCESS, AT A HIGHER TRANSACTION FEE, THE
AUTHORIZED PERSON MUST SUBMIT THE REQUEST BY CALLING
                    AND CHECK THIS BOX
Order number:                     
(To be entered by Authorized
Participant After issuance by telephone
representative)
Authorized Person’s Signature                                         

 

22



--------------------------------------------------------------------------------



 



II. TO BE COMPLETED BY DISTRIBUTOR OR TRANSFER AGENT
This certifies that the above order has been:
                     Accepted by the Distributor

                                   Accepted by the Transfer Agent
 
                 Declined — Reason:
 
             
 
       
 
       
 
       
Date
  Time   Authorized Signature

 

23



--------------------------------------------------------------------------------



 



ANNEX 1-C
TO
AUTHORIZED PARTICIPANT AGREEMENT
FOR GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
FUNDS FLOW PROCESS
This Annex 1-C supplements the Fund’s Prospectus with respect to the procedures
to be used by the Distributor and the Transfer Agent in processing an order for
the creation or redemption of the Units.
A. The Authorized Participant is required to have (i) signed an Authorized
Participant Agreement for the Fund and (ii) assigned a personal identification
number to each Authorized Person that the Authorized Participant has authorized
to act for such Authorized Participant. This will allow an Authorized
Participant through its Authorized Person(s) to place a creation or redemption
order with respect to the Units of the Fund.
B. The Authorized Participant and the Distributor shall implement the “Funds
Flow Process” as agreed to by the parties from time to time.
C. Note that trades placed through the NSCC/DTC may only occur on any day that
NSCC/DTC is open for business (“NSCC/DTC Business Day”).
FUNDS FLOW PROCESS

      ORIGINATOR   ACTIVITY
I. The Authorized Participant calls on the Transfer Agent’s recorded number to
place a Purchase and/or Redemption Order. These trades are to be placed by
10:00 a.m. New York time on any Business Day.
  I. The Transfer Agent greets caller.
 
   
2. Authorized Participant identifies his/her name, the Institution he/she
represents and the PIN number.
  2. The Transfer Agent will confirm the Authorized Participant’s PIN number.
 
   
The Authorized Participant states the Fund name(s) and relevant ticker
symbol(s).
   
 
   
Authorized Participant will identify and list any securities that will not be
delivered or received in kind.
  The Transfer Agent records the PIN number and the order and provides the
Authorized Participant with an order confirmation number.
 
   
Authorized Participant will make alternate arrangements with the Transfer Agent
to deliver or receive the value for those securities that cannot be delivered.
Authorized Participant and the Transfer Agent will exchange delivery or receive
instructions for any security being delivered outside of the CNS system.
  The order confirmation constitutes a binding order, which may only be reversed
by the Transfer Agent, the Distributor or the Fund.

 

24



--------------------------------------------------------------------------------



 



      ORIGINATOR   ACTIVITY
It is anticipated that all creation and redemption units will settle outside of
the CNS process. Detailed delivery instructions will be supplied by the Transfer
Agent or each portfolio. Separate delivery instructions may be warranted when
delivering fixed income securities.
  Authorized Participant will make alternate arrangements with the ETF
Administrator to deliver or receive the value for those securities that cannot
be delivered. AP and ETF Administrator will exchange delivery or receive
instructions for any security being delivered outside of the CNS system.
 
   
3. Authorized Participant will fax a copy of the Order Form to the Transfer
Agent within 15 minutes from the time the call is made.
  3. The Transfer Agent will receive a copy of the completed Order Form from the
Authorized Participant faxed within 15 minutes from the time the order is
placed.
 
   
 
  All orders received from the Authorized Participant’s are time stamped by the
Transfer Agent at the time the order is placed.
 
   
The signed Order Form will be sent as the physical receipt for the Authorized
Participant that the order is confirmed.
  The Distributor will verify that the appropriate disclaimers have been made by
the Authorized Participant and validate the disclaimer by calculating the
Authorized Participant’s position, including the subscriptions requested, to the
total fund shares outstanding.
 
   
The above procedures will be repeated until all orders have been placed by the
Authorized Participant.
  The Distributor will sign the Order Form and the signed Order Form will be
sent as the physical receipt for the Authorized Participant that the order is
confirmed.
 
   
4. The Authorized Participant receives the fax.
  4. The Authorized Participant will assume responsibility for an incorrect
trade and contact the Transfer Agent if necessary.
 
   
The Authorized Participant will assume responsibility for an incorrect trade.
   
 
   
 
  If trades are corrected, the Transfer Agent will delete the first trade and
reenter the corrected trade. A second affirmation will be faxed to the
Authorized Participant with all trades placed that day. The corrected trade will
be coded on the affirmation so that the Authorized Participant can see the
correction.
 
   
 
  No corrections will be permitted after 10:30 AM New York time.

* Times may vary depending on the trade volume from Authorized Participants.

 

25



--------------------------------------------------------------------------------



 



ANNEX II
TO
AUTHORIZED PARTICIPANT AGREEMENT
FOR GREENHAVEN CONTINUOUS COMMODITY INDEX FUND
FORM OF CERTIFIED AUTHORIZED PERSONS
OF THE AUTHORIZED PARTICIPANT
The following are the names, titles and signatures of all persons (each an
“Authorized Person”) authorized to give instructions relating to any activity
contemplated by the Authorized Participant Agreement for Greenhaven Continuous
Commodity Index Fund entered into by and among ALPS Distributors, Inc. and JP
Morgan Securities, Inc. (the “Authorized Participant” or “AP”), accepted by The
Bank of New York (the “Transfer Agent”) (this “Agreement”), or any other notice,
request or instruction on behalf of the Authorized Participant pursuant to this
Agreement.
Name:
Title:
Signature:
Name:
Title:
Signature:
Name:
Title:
Signature:
The undersigned, does hereby certify that the persons listed above have been
duly elected to the offices set forth beneath their names, that they presently
hold such offices, that they have been duly authorized to act as Authorized
Persons of JP Morgan Securities Inc. in its capacity as an Authorized
Participant pursuant to this Agreement and that their signatures set forth above
are their own true and genuine signatures.
IN WITNESS WHEREOF, the undersigned has hereby set his/her hand and the seal of
JP Morgan Securities Inc. on the date set forth below.
Subscribed and sworn to before me on this 2nd day of November, 2009

     
/s/
 
   

Notary Public

 

26